Citation Nr: 0309603	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-00 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee, status post a 
medial meniscectomy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from April 1976 to 
July 1993.  He has been represented throughout his appeal by 
the Disabled American Veterans (DAV).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York-which confirmed a noncompensable (i.e., 0 
percent) evaluation for degenerative joint disease of the 
right knee.  The veteran perfected a timely appeal of that 
decision.

The veteran underwent a VA compensation examination in May 
1998.  And in September 1998, after considering the results 
of it along with the other evidence of record, the RO 
increased the rating for the right knee disability to 
10 percent, effective July 16, 1996.  A supplemental 
statement of the case (SSOC) was issued in September 1998.  
After additional medical records were received and reviewed, 
as well as another VA examination conducted in April 2002, 
the RO issued another SSOC in February 2003.

Although the increase to 10 percent represented a partial 
grant in benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the 
veteran has not withdrawn his claim for a rating higher than 
10 percent for his right knee disorder under 38 C.F.R. 
§ 20.204, this issue is still on appeal.




REMAND

The veteran contends that his right knee disability is more 
severe than 10 percent disabling, thereby entitling him to a 
rating higher than this.  During his most recent VA 
examination in April 2002, it was noted that he had an 
antalgic gait with decreased weight bearing on his right 
lower extremity.  He also had moderate tenderness over the 
medial joint line and crepitus on patellar grind, and there 
was a mild varus deformity of 5 degrees as well.  The 
diagnosis was degenerative joint disease of the right knee.  
Also during that medical evaluation, the veteran indicated 
that he was issued a medial unloading brace for his right 
knee, but that he had difficulty wearing it because of its 
bulk.  This suggest he has instability in this knee, aside 
from the arthritis.  

The veteran's right knee disability is currently rated under 
two different diagnostic codes, 5257 and 5010 (which, in 
turn, refers you to 5003).

Diagnostic Codes 5003-5010 are for the degenerative joint 
disease (arthritis) and consider such symptoms as the extent 
of the veteran's pain and painful motion, swelling, etc.  
Also relevant is the extent of his range of motion-which, in 
turn, is determined by Codes 5260 for flexion and 5261 for 
extension.

Code 5257, on the other hand, is for the "other" impairment 
in the right knee, including recurrent subluxation or lateral 
instability.  If the overall impairment in the knee due to 
these symptoms is slight, then a 10 percent rating is 
warranted.  Conversely, when the overall impairment is 
moderate, then a 20 percent rating is warranted and, when 
severe, a 30 percent rating.

In a precedent opinion of VA's General Counsel Opinion, it 
was held that a veteran may receive separate ratings for his 
arthritis with limitation of motion under Diagnostic Codes 
5003-5010 and for his recurrent subluxation/instability 
under Code 5257.  See VAOPGCPREC 23-97 (July 1997).

Also, VAOPGCPREC 9-98 (August 1998) indicates that when a 
knee disability is rated under Diagnostic Code 5257 it is not 
required that the veteran have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
the veteran's degree of limitation of motion at least meet 
the criteria for a noncompensable (0 percent) rating under 
these codes.  So this is an important corollary issue in this 
appeal that must be addressed.  But there is insufficient 
medical evidence currently of record to make this 
determination, so the veteran must be reexamined.

Also, from a procedural standpoint, it is unclear whether the 
veteran has been duly apprised of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), or its implementing regulations.  So 
this needs to be taken care of, too.

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a rating higher 
than 10 percent for his right knee 
disorder.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App 183 (2002).  

2.  The RO should contact the veteran and 
inquire whether he has received treatment 
for his service-connected right knee 
disability since April 2002.  If so, 
after obtaining the necessary releases, 
the RO should contact the named medical 
providers, VA as well as non-VA, and 
request copies of all previously 
unobtained medical records.  Any and all 
VA treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  All records obtained 
should be associated with the other 
evidence in the claims file.  

3.  The veteran should schedule the 
veteran for another VA orthopedic 
examination in order to obtain a medical 
opinion concerning the current severity 
of his right knee disability.  The claims 
folder (c-file) and a copy of this remand 
should be made available to the examiner 
prior to the examination.  

(a) The examiner should conduct all 
necessary tests and studies.  The 
examiner should describe the condition 
of the veteran's right knee and indicate 
whether there are any findings of 
ankylosis, subluxation, instability, 
locking, swelling, malunion, nonunion, 
genu recurvatum, or loss of range of 
motion attributable to the service 
connected disability and, if present, 
the severity thereof.  Range of motion 
should be given in degrees, with the 
standard for normal motion being to 140 
degrees in flexion and 0 degrees of 
extension.  Any instability or 
subluxation should be described as mild, 
moderate or severe.  



(b) The examiner must determine whether 
the right knee exhibits weakened 
movement, premature fatigability, 
or incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  

(c) The examiner should express an 
opinion on whether pain in the right knee 
could significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

(d) Also, a work history since service 
discharge should be taken by the 
orthopedic examiner.  Any time lost from 
gainful employment due to disabilities 
other than the service-connected right 
knee disability should be reported as 
well.  The examiner should comment on the 
effect of the service-connected right 
knee disability on the veteran's ability 
to function in the workplace.  

(e) If the examiner is unable to render 
any opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  



4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  And if they are not, the RO 
should implement corrective procedures.  
See 38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App 268 (1998).  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
on the basis of all evidence of record 
and all applicable laws and regulations.  
Consideration should specifically be 
given to the question of whether separate 
ratings may be assigned for the right 
knee disability based on instability and 
arthritis with limitation of motion.  The 
RO also should consider 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

6.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the 
decisions reached.  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond.  



After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




